Steuer, J.
In this action the First National Bank of Boston was allowed to implead as a defendant by stipulation. It now wishes to assert a claim over against the plaintiff. It acknowledges that this cannot be done under the existing status of the parties to the action. It, therefore, seeks to join plaintiff as a defendant in the action. For several reasons this procedure cannot be allowed. Primarily, one already a party to an action cannot be again joined as a party. Secondly, in the view of the court and in accordance with the motion decided herewith (161 Misc. 304), the claim does not state a cause of action. . Lastly, the anomalous situation complained of by the moving party is soluble by another method. The impleaded defendant may start an action against the plaintiff and then apply either to have the actions consolidated or tried together. Motion denied.